 1
 2
 3
 4
 5
 6
 7                         UNITED STATES DISTRICT COURT
 8
                                  EASTERN DISTRICT OF CALIFORNIA
 9
10                                                     )   Case No.: 1:16-cv-01268-AWI-SAB (PC)
     SAM CONSIGLIO, JR.,                               )
11                                                     )   ORDER REGARDING PLAINTIFF’S
                     Plaintiff,                        )   NOTICE OF APPEAL OF MAGISTRATE
12                                                     )   JUDGE’S REFUSAL TO GRANT REQUEST
            vs.                                        )   FOR APPOINTMENT OF COUNSEL
13                                                     )
     EDMUND G. BROWN, et al.,                          )   (Doc. No. 61)
14                                                     )
                                                       )
                     Defendants.                       )
15
                                                       )
16                                                     )

17   I.     Introduction
18          Plaintiff Sam Consiglio, Jr., is a civil detainee proceeding pro se and in forma pauperis in
19   this civil rights action pursuant to 42 U.S.C. § 1983. This matter was referred to a United States
20   Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.
21          On February 20, 2018, Plaintiff made a request for the appointment of counsel, arguing
22   that his legal materials were confiscated, which interfered with his ability to litigate this matter.
23   (Doc. No. 34.) On February 23, 2018, the assigned magistrate judge denied the request, without
24   prejudice. (Doc. No. 37.) Considering the relevant factors, the magistrate judge found that
25   Plaintiff’s property issue was not sufficient alone to show the extraordinary circumstances
26   necessary to begin the search for voluntary counsel. (Id. at 2.) Instead, the magistrate judge
27   granted Plaintiff free copies of filings in this matter to allow him to work on a pending deadline,
28   and granted an extension of time of that deadline. (Id.)




                                                            1
 1          On November 2, 2018, Plaintiff filed a motion to reconsider the denial of his request for

 2   the appointment of counsel. (Doc. No. 59.) On November 5, 2018, the assigned magistrate

 3   judge erroneously concluded that the motion was directed to that judge, and considering

 4   Plaintiff’s arguments and the record, denied the motion to reconsider. (Doc. No. 60.)

 5          Currently before the Court is Plaintiff’s notice of appeal of the magistrate judge’s

 6   decision to deny the appointment of counsel, filed on November 15, 2018. (Doc. No. 61.) The

 7   Court construes the notice as a motion for reconsideration pursuant to Federal Rule of Civil

 8   Procedure 60.

 9   II.    Motion for Reconsideration

10          Rule 60(b)(6) allows the Court to relieve a party from an order for any reason that

11   justifies relief. Rule 60(b)(6) “is to be used sparingly as an equitable remedy to prevent manifest

12   injustice and is to be utilized only where extraordinary circumstances . . . ” exist. Harvest v.

13   Castro, 531 F.3d 737, 749 (9th Cir. 2008) (internal quotations marks and citation omitted). The

14   moving party “must demonstrate both injury and circumstances beyond his control . . . .” Id.

15   (internal quotation marks and citation omitted). In seeking reconsideration of an order, Local

16   Rule 230(j) requires a party to show “what new or different facts or circumstances are claimed to

17   exist which did not exist or were not shown upon such prior motion, or what other grounds exist

18   for the motion.”

19          “A motion for reconsideration should not be granted, absent highly unusual

20   circumstances, unless the district court is presented with newly discovered evidence, committed

21   clear error, or if there is an intervening change in the controlling law.” Marlyn Nutraceuticals,

22   Inc. v. Mucos Pharma GmbH & Co., 571 F.3d 873, 880 (9th Cir. 2009) (internal quotations

23   marks and citations omitted). “A party seeking reconsideration must show more than a

24   disagreement with the Court’s decision, and recapitulation . . .” of that which was already

25   considered by the Court in rendering its decision. U.S. v. Westlands Water Dist., 134 F. Supp. 2d

26   1111, 1131 (E.D. Cal. 2001) (internal quotation marks and citation omitted).

27          Plaintiff asserts in his motion that he is certain that he will prevail on the merits if he
28   were appointed counsel in this action. He further argues that he cannot win this action without




                                                           2
 1   counsel, and that the magistrate judge denied his prior requests for the appointment of counsel

 2   due to prejudice.

 3          Considering the record and Plaintiff’s arguments, the Court finds no clear error in the

 4   assigned magistrate judge’s ruling. The magistrate judge evaluated the likelihood of success on

 5   the merits and the ability of Plaintiff to articulate his claims pro se in light of the complexity of

 6   legal issues involved. See Rand v. Rowland, 113 F.3d 1520, 1525 (9th Cir. 1997). The record

 7   shows that Plaintiff can adequately articulate his claim, having stated a cognizable claim and

 8   survived a motion to dismiss the claim in part. However, considering the record and,

 9   specifically, the filings related to Plaintiff’s motion for preliminary injunction, which was denied

10   by the undersigned, the magistrate judge found that Plaintiff has not shown a likelihood of

11   success on the merits. Plaintiff has shown no error in that determination.

12          Further, the Court finds no showing of prejudice by the assigned magistrate judge.

13   Judicial rulings that are not in a party’s favor are almost never sufficient to show that a judge is

14   not impartial. See Liteky v. United States, 510 U.S. 540, 555-56 (1994). As noted above, the

15   magistrate judge’s rulings on this issue, although not in Plaintiff’s favor, are supported by

16   findings from the record and proper analysis, and do not evidence prejudice to Plaintiff.

17   III.   Conclusion

18          Accordingly, Plaintiff’s notice of appeal of the magistrate judge’s denial of his request

19   for appointed counsel, filed on November 15, 2018 (Doc. No. 61) is construed as a motion for

20   reconsideration, and is HEREBY DENIED.

21
22   IT IS SO ORDERED.

23   Dated: February 25, 2019
                                                   SENIOR DISTRICT JUDGE
24
25
26
27
28




                                                            3
